Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 1, 2018

                                      No. 04-17-00730-CR

                                    Terrence Jerome BYRD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR9362W
                          Honorable Olin B. Strauss, Judge Presiding


                                         ORDER
       Court reporter Mona Arevalos has filed a notification of late reporter’s record, requesting
an extension to February 28, 2018. We GRANT the extension. The reporter’s record is due
February 28, 2018.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court